DETAILED ACTION
This office action is in response to the amendment dated June 29, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, 6-9, and 11 are currently amended.
Claims 2, 3, and 5 are as previously amended.
Claim 10 is as previously presented.
Claims 12-20 are newly added.
Therefore, claims 1-20 are currently pending.

Response to Amendment
In response to the filed amendment, the rejections under 35 USC 112 are hereby withdrawn, along with the interpretation under 35 USC 112(f).

Claim Objections
Claims 15, 17, and 19 are objected to because of the following informalities:  
Each of claims 15, 17, and 19 recite “The vehicle system of claim” to start the claim, however, the claims from which each depend are not directed to a vehicle system, but to a perception system.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RYAN W SHERWIN/Primary Examiner, Art Unit 2688